 


109 HR 1666 IH: To amend title 10, United States Code, to provide a temporary five-year increase in the minimum end-strength levels for active-duty personnel for the Armed Forces, to increase the number of Special Operations Forces, and for other purposes.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1666 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mrs. Tauscher (for herself, Mr. Skelton, Mr. Hoyer, Mr. Larson of Connecticut, Mr. Edwards, Mr. Taylor of Mississippi, Mr. McIntyre, Mr. Kind, Mr. Davis of Alabama, Mr. George Miller of California, Mr. Smith of Washington, Ms. Millender-McDonald, Mr. Bishop of Georgia, Mr. Etheridge, Mr. Meek of Florida, Mr. Evans, Mr. Reyes, Mr. Butterfield, Mr. Scott of Georgia, Mr. Cardoza, Mr. Tanner, Mr. Cooper, Mr. Cramer, Mr. Boswell, Mr. Peterson of Minnesota, Mr. Melancon, Ms. Herseth, Mr. Ortiz, Mr. Andrews, Mr. Meehan, Mr. Abercrombie, Mr. Israel, Mr. Ackerman, Mr. Dicks, Mrs. Davis of California, and Mr. Spratt) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide a temporary five-year increase in the minimum end-strength levels for active-duty personnel for the Armed Forces, to increase the number of Special Operations Forces, and for other purposes. 
 
 
1.Temporary increase in minimum active-duty end-strength levels and Special Operations Forces strengths for the Armed Forces 
(a)Minimum active-duty strength levelsSection 691 of title 10, United States Code, is amended by inserting after subsection (d) the following new subsection: 
 
(e)For each of fiscal years 2006 through 2010, the numbers in effect for purposes of subsection (b) shall be the following, which shall be treated as the strengths specified in that subsection for purposes of subsections (c) and (d): 
(1)For the Army, 532,400. 
(2)For the Navy, 367,900. 
(3)For the Marine Corps, 190,000. 
(4)For the Air Force, 360,700.. 
(b)Special Operations ForcesSuch section is further amended by adding at the end the following new subsection: 
 
(g) 
(1)The Secretary of Defense shall manage the selection, training, and retention of Special Operations Forces personnel so that as of September 30, 2010, the total number of such personnel is not less than the number equal to the baseline number plus 10,000. The Secretary shall ensure that, of the increase in Special Operations Forces personnel required by the preceding sentence— 
(A)not less than 6,000 shall be in Army Special Operations Forces personnel; 
(B)not less than 2,000 shall be in Navy Special Operations Forces personnel; and 
(C)not less than 2,000 shall be in Air Force Special Operations Forces personnel.  
(2)In order to accomplish the implementation of the increase in the total number of Special Operations Forces personnel required by paragraph (1), the Secretary shall manage Special Operations Forces personnel so that— 
(A)as of September 30, 2006, the total number of such personnel is not less than the number equal to the baseline number plus 2,000; 
(B)as of September 30, 2007, the total number of such personnel is not less than the number equal to the baseline number plus 4,000;  
(C)as of September 30, 2008, the total number of such personnel is not less than the number equal to the baseline number plus 6,000; and 
(D)as of September 30, 2009, the total number of such personnel is not less than the number equal to the baseline number plus 8,000.  
(3)In this subsection: 
(A)The term Special Operations Forces personnel means members of the Army, Navy, or Air Force who are qualified and designated as Special Operations Forces personnel. 
(B)The term baseline number means the total number of Special Operations Forces personnel as of September 30, 2004..  
 
